DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities: the bullet points should be removed. Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation (See MPEP 608.01(m) and 37 CFR 1.75(i)). 
Claim 5 is objected to because of the following informalities: In line 4, “the hole” should be --the at least one hole--. 
Claim 9 is objected to because of the following informalities: In line 1, “the hole” should be --the at least one hole--. 
Claim 10 is objected to because of the following informalities: In line 1, “the hole” should be --the at least one hole--. 
Claim 14 is objected to because of the following informalities: In line 2, “the hole” should be --the at least one hole--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the valve is formed as a microperforation in the film having at least one hole of a size of 750 µm2  to 40,000 µm2 and having a diameter of 10-70 µm”. Additionally, claim 9 recites the limitation “wherein the hole has a size of 390 µm2 to 20,000 µm2”.
However, it is not clear how each hole can have both a size of 750 µm2  to 40,000 µm2 (or 390 µm2 to 20,000 µm2) and a diameter of 10-70 µm. For example, a hole having a diameter of 10 µm only has a size of 78.5 µm2 , which is outside of the claimed size ranges. Additionally, where the at least one hole includes two or more holes, it is not clear whether the claimed size is the size of each individual hole or whether the claimed size is a total value of all of the two or more holes. 
For the purpose of examination, the valve will be considered to be formed as a microperforation in the film having at least one hole having a diameter of 10-70 µm. 
Claim 8 recites the limitation “the food is roasted coffee or coffee beans”. However, while the package defined in claim 1 is for outgassing and/or maturing food, the claim is directed to a package only, not a packaged product. Thus, limiting the food to roasted coffee or coffee beans creates confusion as to the metes and bounds of the patent protection desired. 
For the purpose of examination, the package will be considered to be configured to store food such as roasted coffee or coffee beans.  
Claim 14 recites the limitation “the incorporation of the hole in the microperforation”. However, it is not clear whether the claimed hole and the claimed microperforation are intended to be structurally distinct. Thus, the structure intended by the language of the claim is not clear. 
For the purpose of examination, the edge will be considered to be formed by melting during formation of the at least one hole. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 recites the limitation “the hole has a size of 390 µm2 to 20,000 µm2”. However, claim 1, from which claim 9 depends, defines a size of 750 µm2  to 40,000 µm2. Accordingly, claim 9 is of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. 
Claim 10 recites the limitation “the hole has a diameter of 10-70 µm” However, claim 1, from which claim 10 depends, already defines a diameter of 10 -70 µm. Accordingly, claim 10 is of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerr et al. (US 2009/0136163 A1, hereinafter Kerr).
Regarding claims 1 and 10, Kerr teaches a package for outgassing food and/or maturing food, comprising a bag for storing the food, which includes a film from which the bag is formed, wherein a valve (46/48) is provided to enable a discharge of gas from the package bag to the outside in the event of overpressure in the package and to reduce the diffusion-related gas exchange in the case of comparable and/or equal pressure conditions in and/or outside the package bag, wherein the valve is formed as a microperforation in the film having at least one hole having a diameter of 10-70 µm (paragraphs 47-49, 70-79, 85-87 and Fig. 1, 2). 
Regarding claim 2, Kerr teaches the package of claim 1 above, wherein no additional valve is provided except for the microperforations (paragraphs 85-87). Although Kerr discloses that one or more gaps can also be provided (paragraph 88), the language “can be” renders the one or more gaps optional. 
Regarding claim 3, Kerr teaches the package of claim 1 above, wherein the film has a thickness of 20 µm to 200 µm (paragraph 48, 77).
Regarding claim 4, Kerr teaches the package of claim 1 above, wherein the film comprises: a paper layer and/or a biofilm and/or an aluminum layer and/or a film having metallization and/or a plastic and/or at least one plastic layer and/or a biologically degradable film, wherein the film is formed as a composite material (paragraph 76). 
Regrading claim 6, Kerr teaches the package of claim 1 above, wherein the at least one hole includes two holes arranged on the package surface (Fig. 1, 2). 
Regarding claim 8, Kerr teaches the package of claim 1 above, wherein the food can be roasted coffee or coffee beans (paragraph 3). See 112(b) rejection above. 
Regarding claim 11, Kerr teaches the package of claim 3 above, wherein the film has a thickness of 40 µm to 200 µm (paragraph 48, 77).
Regarding claim 12, Kerr teaches the package of claim 4 above, wherein the plastic is selected from PET, PE, PP and PA (paragraph 76). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kerr, as applied to claim 1 above, in view of Ruda (US 3,546,327 A).
Regarding claim 5, Kerr teaches the package of claim 1 above, but fails to teach an edge reinforced by melting formed around the at least one hole. Ruda teaches an analogous package including a valve formed as a microperforation having at least one hole and further teaches that it is known and desirable in the prior art to reinforce edges around the at least one hole by melting so that the at least one hole is peripherally reinforced (column 2 lines 22-35 and Fig. 2-4). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Kerr by reinforcing edges around the at least one hole by melting, as taught by Ruda, so that the at least one hole is peripherally reinforced. 
Regarding claim 14, Kerr as modified by Ruda teaches the package of claim 5 above, wherein the edge is formed by melting during formation of the at least one hole (Ruda: column 2 lines 22-35 and Fig. 2-4).
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kerr, as applied to claim 1 above, in view of Balasubramanian (EP 2934156 B1).
Regarding claim 7, Kerr teaches the package of claim 1 above, but fails to specifically teach the microperforation being produced by laser. Balasubramanian teaches an analogous package including a valve formed as a microperforation having at least one hole and further teaches that it is well known in the prior art produce such microperforations by a laser (paragraphs 34-38). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed would have found it obvious to modify Kerr by forming the microperforations by a laser, as taught by Balasubramanian, as it has been shown in the prior art to be well known to produce microperforations by a laser.
Additionally, it has been held that method limitations in a product claim do not serve to patentably distinguish the claimed product from the prior art. Thus, even though a product-by-process claim is limited and defined by a process, determination of patentability is based on the product itself.  Accordingly, if the product in a product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  See MPEP 2113. 
Regarding claim 15, Kerr as modified by Balasubramanian teaches the package of claim 7 above, wherein the laser is a CO laser or a CO2 laser (Balasubramanian: paragraph 38).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kerr, as applied to claim 1 above, in view of Reilly et al. (US 2021/0163183 A1, hereinafter Reilly). 
Regarding claim 13, Kerr teaches the package of claim 4 above, but fails to teach a biologically degradable PLA film layer. Reilly teaches an analogous package including a valve and further teaches that it is well known and desirable to form at least one layer of the package from a biodegradable and compostable material such as PLA (paragraph 73). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Kerr by forming the package from biologically degradable film layer including a PLA layer, as taught by Reilly, so that the package is biodegradable and compostable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/Examiner, Art Unit 3734    

/JES F PASCUA/Primary Examiner, Art Unit 3734